               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                  CRIMINAL 18-0576-02CCC
vs
2) RUBEN MUÑOZ CARDENAL,
a/k/a “Rubén Tomás,” a/k/a “Rubén
Tomás Muñoz Martínez”
Defendant


                                  ORDER

     Having considered the Report and Recommendation filed on May 16,
2019 (d.e. 76) on a Rule 11 proceeding of defendant [2] Rubén Muñoz
Cardenal before U.S. Magistrate-Judge Marcos E. López on May 10, 2019, to
which no objection has been filed, the same is APPROVED. Accordingly,
defendant’s guilty plea is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.
     This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report on May 10, 2019. The sentencing hearing
is set for AUGUST 8, 2019 at 1:15 PM.
     The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the Presentence Report, the Addendum to said Report
must specifically identify any unresolved objections, the grounds for the
objections, and the U.S. Probation Officer’s comments on them, as required by
Fed. R. Crim. P. 32(g). The party that raised the unresolved objections shall,
CRIMINAL 18-0576-02CCC                 2

within twenty-four hours after the Addendum is disclosed, state in writing
whether it will insist that the unresolved objections be ruled upon by the Court.
Failure to do so will be deemed by the Court as a withdrawal of the unresolved
objections.
      SO ORDERED.
      At San Juan, Puerto Rico, on May 31, 2019.



                                    S/CARMEN CONSUELO CEREZO
                                    United States District Judge
